Citation Nr: 0915194	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
1972 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In February 2009, a video-conference hearing was 
held before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for PTSD, and 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for a back 
disorder and a neck disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1994, the Board denied service connection for 
PTSD.  

2.  Additional evidence associated with the claims file since 
the Board's April 1994 decision was not previously before 
agency decision makers and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection.   


CONCLUSIONS OF LAW

1.  The April 1994 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).  

2.  New and material evidence has been received since the 
Board's April 1994 decision and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the notice letter provided to 
the Veteran in April 2005 included the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  However, since the Board has reopened 
the claim as to service connection for PTSD, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
the duty to notify or the duty to assist need not be further 
considered.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy." 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1). 

The Veteran's initial claim for service connection for PTSD 
was denied by an April 1994 Board decision.  That decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  The Veteran seeks to reopen his 
claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  Applicable 38 C.F.R. 
§ 3.156 (2008) provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In the April 1994 decision, the Board considered the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  The Board found that there was 
no diagnosis of PTSD, and that the Veteran had not supplied 
any information that could be characteristic of a stressor.   

Evidence added to the record since the April 1994 Board 
decision includes VA treatment records dated in the late 
1990s and into 2007 which contain diagnoses of PTSD.  For 
example, in a May 2004 VA mental health consultation, 
probable PTSD, related to MST (military sexual trauma)?, was 
among the diagnoses.  In January 2005, PTSD was diagnosed on 
VA outpatient treatment.  In November 2007, VA outpatient 
treatment records reflect a diagnosis of PTSD.  

This evidence is new and material since it relates to an 
unestablished fact -  a current diagnosis of PTSD.  It also 
contains a possible nexus to service.  The evidence creates a 
reasonable possibility of substantiating the claim and thus, 
the claim is reopened.  


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD is reopened.  


REMAND

During the Veteran's hearing before the undersigned in 
February 2009, he indicated that he receives benefits from 
the Social Security Administration (SSA) on the basis of his 
back and nervous disabilities.  The medical and legal 
documents pertaining to this application have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claims cannot 
be foreclosed absent a review of those records.  Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the 
claims must be remanded to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2008).  

The Veteran seeks service connection for PTSD.  He has 
current diagnoses of PTSD.  He has indicated various 
stressors.  At his hearing before the Board, he indicated 
that he was in Naples, Italy at a club, when he saw a 
shipmate who had gotten cuts on his face, and that he did not 
return to the building to assist his shipmate.  He also 
reported that he was knocked down by a cable, and one of his 
shipmates got knocked overboard while they were aboard the 
USS SPRINGFIELD in Galia, Italy.  He also stated in May 2004 
on VA treatment that his division officer aboard the 
LEXINGTON, grabbed him on the buttocks while he was pulling a 
life raft.  He stated that he was so upset about this that he 
when on unauthorized absence for seven days.  He reported 
that he occasionally has a dream about the incident.  The 
examiner diagnosed probable PTSD, questionably related to 
military sexual trauma.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008).  The Veteran has not been so advised.

Finally, the Veteran should be scheduled for a VA psychiatric 
examination, and efforts to verify his complete dates of 
service should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the complete 
dates and types of the Veteran's service 
(including, but not limited to, any 
service in 1984 or 1985), whether it was 
active duty, active duty for training, or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.

2.  Request all medical and legal 
documents pertaining to the Veteran's 
application for and grant of SSA 
disability benefits.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.

3.  Ask the Veteran to submit a more 
specific and detailed statement 
describing his alleged stressors.  He 
should be informed that specific dates, 
locations, circumstances, and names of 
those involved in the reported incidents 
would prove helpful in attempting to 
verify his stressors.  Also, furnish the 
Veteran appropriate notice as required by 
38 C.F.R. § 3.304(f)(3) (2008) in cases 
alleging PTSD due to personal assault.

4.  If the veteran provides sufficiently 
detailed information, request that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or any other 
appropriate source provide any available 
information which might corroborate the 
Veteran's alleged in- service 
stressor(s).

5.  Following the above, the Veteran 
should be scheduled for a VA psychiatric 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.

The examiner must express an opinion as 
to whether the Veteran meets the criteria 
for PTSD contained in DSM- IV, and if he 
meets such criteria, whether PTSD can be 
related to any stressor reported by the 
Veteran and deemed by VA as having 
occurred during his active service, 
including being knocked down by a cable.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Finally, readjudicate the claims on 
appeal.  Should any claim remain denied, 
issue the Veteran and his representative 
a supplemental statement of the case and 
allow the appropriate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


